In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 04-1041V
                                       Filed: June 7, 2013
                                       Not for Publication


*************************************
JENNIFER STONE and GARY STONE, *
Parents and Next Friends of AMELIA        *
STONE, a minor,                           *
                                          *
              Petitioners,                *                       Attorneys’ Fees & Costs Decision
 v.                                       *                       Based on Informal Agreement
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
              Respondent.                 *
                                          *
*************************************
Richard Gage, Cheyenne, WY, for petitioners.
Alexis B. Babcock, Washington, DC, for respondent.

MILLMAN, Special Master


            DECISION AWARDING FINAL ATTORNEYS’ FEES AND COSTS1

      On June 7, 2013, the parties informed the undersigned’s law clerk that they reached an
agreement on an appropriate amount for attorneys’ fees and costs in this case.

        In accordance with the General Order #9 requirement, petitioners’ counsel asserts that
petitioners did not incur any costs in pursuit of their petition.


1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
       On May 3, 2013, petitioners filed a Motion for Award of Final Attorneys’ Fees and
Reimbursement of Costs requesting $19,242.02 in attorneys’ fees and costs. During informal
discussions, respondent raised objections to certain items. Based on these objections, petitioners
now amend their request for attorneys’ fees and costs and request $17,800.00 in attorneys’ fees and
costs. Respondent does not object to the reduced amount. The undersigned finds this amount to
be reasonable. Accordingly, the court awards $17,800.00, representing reimbursement for
attorneys’ fees and costs. The award shall be in the form of a check payable jointly to petitioners
and Richard Gage, P.C. in the amount of $17,800.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: June 7, 2013                                                          /s/ Laura D. Millman
                                                                                Laura D. Millman
                                                                                  Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2